           Case 1:20-cv-00200-RTH Document 10 Filed 06/01/20 Page 1 of 2




             In the United States Court of Federal Claims
                                                    No. 20-200
                                                (Filed: 1 June 2020)

***************************************
JESSE ANTOINE PERSON,                 *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************

                                                      ORDER

         As summarized in the Court’s 18 March 2020 and 8 May 2020 Orders, plaintiff Jesse
Antoine Person, who is confined in the Federal Correction Institution, Fort Dix, filed a pro se
complaint and an Application to Proceed In Forma Pauperis on 24 February 2020. Plaintiff used
this Court’s form to apply to proceed in forma pauperis, but failed to attach a signed copy of the
required prisoner authorization form and a certified copy of his trust fund account statement (or
institutional equivalent) for the six-month period immediately preceding the filing of his
complaint, as required by 28 U.S.C. § 1915(a)(2). In light of this deficiency, the Court denied
plaintiff’s application to proceed in forma pauperis and ordered plaintiff to either (1) pay the
$400.00 filing and administrative fees; or (2) file a complete application to proceed in forma
pauperis in compliance with 28 U.S.C. § 1915(a)(2) on or before 17 April 2020. 1

        On 8 May 2020, after not receiving any filings or payment from plaintiff, the Court
provided plaintiff an additional 14 days to comply with its 18 March Order. The 8 May Order
stated, “[i]f plaintiff fails to respond by 22 May 2020, the Court will have no choice but to
dismiss plaintiff’s complaint for failure to comply with a court order and failure to prosecute

1
  Other federal courts have similarly denied prisoners’ in forma pauperis applications where they failed to submit a
certified copy of prisoner trust fund account statements. See Ochoa-Gonzalez v. Unknown Martinez, No. 14–2053,
at 2 (D. Ariz. Jan. 28, 2015) (order denying plaintiff’s Application to Proceed In Forma Pauperis where plaintiff
failed to submit a certified trust account statement); see also Mendiola v. United States, 124 Fed. Cl. 684, 689
(2016) (Court of Federal Claims dismissing complaint for lack of subject-matter jurisdiction, denying application to
proceed in forma pauperis where plaintiff failed to submit a certified trust account statement, and requiring plaintiff
to pay filing fee in full); Farnsworth v. United States, 106 Fed. Cl. 513, 517 (2012) (denying plaintiff in forma
pauperis status because he “failed to attach a certified copy of his prison trust fund account statement, as required by
28 U.S.C. § 1915(a)(2)”); Johnson v. United States, 82 Fed. Cl. 150, 152–53 (2008) (“[B]ecause [plaintiff] failed to
submit [a certified copy of the trust fund account statement], he cannot be permitted to take advantage of the
benefits of the in forma pauperis procedures.”).
          Case 1:20-cv-00200-RTH Document 10 Filed 06/01/20 Page 2 of 2



pursuant to RCFC 41(b).” Order at 2, ECF No. 9. To date, plaintiff has not submitted or filed
documents of any sort with this Court since filing his complaint on 25 February 2020. In the
interim, on 24 April 2020, the government filed a motion to dismiss for lack of jurisdiction
pursuant to Rule 12(b)(1) of the Rules of the Court of Federal Claims (“RCFC”). Plaintiff’s
response to the government’s motion to dismiss was due 22 May 2020.

        When a party fails to comply with court orders, dismissal is not only appropriate, but also
required to properly administer justice. “While dismissal of a claim is a harsh action, especially
to a pro se litigant, it is justified when a party fails to pursue litigation diligently . . . .” Whiting
v. United States, 99 Fed. Cl. 13, 17 (2011) (citing Kadin Corp. v. United States, 782 F.2d 175,
176–77 (Fed. Cir. 1986)). Furthermore, RCFC 41(b) provides, “[i]f the plaintiff fails to
prosecute or comply with these rules or a court order, the court may dismiss on its own motion.”
As pro se plaintiffs are, by their nature, unassisted, however, this Court may sometimes grant a
pro se plaintiff greater lenience in the filing process. In keeping with this permissive leniency,
the Court allowed plaintiff to either pay the $400.00 filing and administrative fees or file a
complete application to proceed in forma pauperis with a signed copy of the required prisoner
authorization form and certified six-month trust account statement, as required by 28 U.S.C. §
1915(a)(2) by 17 April 2020. When plaintiff did not comply by 17 April, the Court provided
plaintiff additional time to comply.

       Plaintiff failed to comply with the Court’s 18 March and 8 May Orders. The Court
therefore has no choice but to DISMISS plaintiff’s case without prejudice for failure to
prosecute and failure to comply with Court order, pursuant to RCFC 41(b). The government’s
motion to dismiss is therefore DENIED as MOOT. The Clerk is directed to enter judgment
consistent with this order.


        IT IS SO ORDERED.


                                                         s/ Ryan T. Holte
                                                         RYAN T. HOLTE
                                                         Judge




                                                   -2-
